Citation Nr: 1737394	
Decision Date: 09/06/17    Archive Date: 09/19/17

DOCKET NO.  12-00 886	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether there is new and material evidence to reopen a claim for service connection for heart disease.

2.  Entitlement to service connection for heart disease.

3.  Entitlement to service connection for a bilateral knee disability.

4.  Entitlement to service connection for hypertension.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1973 to May 1975 and May 1976 to November 1980 with additional service in the Navy Reserve. 

This matter comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran provided testimony at a personal hearing before a Veterans Law Judge in March 2013.    In a November 2015 letter to the Veteran, the Board explained that the Veterans Law Judge who presided over the Veteran's hearing was no longer available to participate in the appeal.  The Board offered the Veteran a hearing before a different Veterans Law Judge.  In a November 2015 response, the Veteran indicated that he did not want another hearing.  Thus, the Board will proceed with the matter on appeal.

The Veteran's claim for service connection for heart disease was denied in a May 2008 rating decision.  The RO determined the Veteran's available service records contained no evidence showing treatment or diagnosis for heart disease in service or within one year after discharge and there was no medical evidence as to a nexus between the Veteran's current heart disease and service. The Veteran did not appeal this decision or submit new evidence within one year of the denial.  The May 2008 decision thereby became final. 

Since that final decision, the Board finds that the Veteran submitted new and material evidence.  Specifically, the Veteran submitted medical evidence from January 2005 which states that the Veteran has a history of prior inferoposterior infraction.  See February 2012 Medical Treatment Record.  The Board finds that the newly submitted evidence reasonably raises the possibility that the Veteran's heart disease began in-service, and the Board will reopen the claim. Shade v. Shinseki, 24 Vet. App. 110, 118 (2010); see also Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998) (noting that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant the claim).  

The issue of entitlement to an increased rating for a bilateral hearing loss disability was raised in an August 2015 statement but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).

The issues of entitlement to service connection for heart disease, bilateral knee disability, and hypertension are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.
	

FINDINGS OF FACT

1.  In a rating decision dated in May 2008, the RO denied the Veteran's claim for service connection for heart disease on the basis that the Veteran's available service records contained no evidence showing treatment or diagnosis for heart disease in service or within one year after discharge and there was no medical evidence as to a nexus between the Veteran's current heart disease and service; the Veteran did not appeal this decision or submit new evidence within one year of the denial. 

2.  Evidence received since the May 2008 RO decision is neither cumulative nor redundant of evidence already of record and raises a reasonable possibility of substantiating the claim of entitlement to service connection for heart disease.

CONCLUSIONS OF LAW

1.  The May 2008 rating decision denying service connection for heart disease is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 20.1103 (2016).

2.  New and material evidence sufficient to reopen the Veteran's claim of entitlement to service connection for heart disease has been submitted; the claim is reopened.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2016).


ORDER

As new and material evidence sufficient to reopen the previously denied claim for service connection for heart disease has been received, the application to reopen is granted.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that there is a complete record upon which to decide the Veteran's claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that further development of the record is necessary to comply with VA's duty to assist the Veteran regarding his claim entitlement to service for a bilateral knee disability.  It appears that pertinent medical records are outstanding. 

Specifically, the record shows the Veteran received medical treatment at the VA Medical Center (VAMC) in San Antonio, Texas prior to September 2011.  In the March 2016 VA examination, the examiner referenced those records; however, full records of his treatment during such visits are not associated with the record.  Additionally, the examiner indicated that the Veteran had begun seeing a private orthopedist for his knee disability, but those records have not been associated with the Veteran's claims file.  As all outstanding records of evaluations and treatment he received for a bilateral knee disability during the evaluation period are pertinent, remand is required to obtain the records.  See 38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information); Bell v. Derwinski, 2 Vet. App. 611 (1992).  

The Board also notes that the Veteran has not been afforded a VA examination with respect to his current claim for service connection for heart disease and hypertension.  VA's duty to assist includes providing a medical examination when it is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such development is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim, but (1) contains competent evidence of diagnosed disability or symptoms of disability, (2) establishes that the Veteran suffered an event, injury or disease in service, or has a presumptive disease during the pertinent presumptive period, and (3) indicates that the claimed disability may be associated with the in-service event, injury, or disease, or with another service-connected disability. 38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 83-86 (2006).  Here, the Veteran has current diagnoses of heart disease and hypertension, has asserted that these conditions required medication in service, and has provided lay evidence that the conditions continued since service; however, there is insufficient evidence of record to decide the claim.  Consequently, remand for an examination and etiology opinions is warranted.  See id.; Locklear v. Nicholson, 20 Vet. App. 410 (2006).


Accordingly, the case is REMANDED for the following action:

1.  Obtain complete VA treatment records dated prior to September 2011and also any updated VA treatment records to the present. 

Contact the Veteran and afford him the opportunity to identify by name, address and dates of treatment or examination any relevant medical records.  Subsequently, and after securing the proper authorizations where necessary, make arrangements to obtain all the records of treatment or examination from all the sources listed by the Veteran which are not already on file.  All information obtained must be made part of the file.  All attempts to secure this evidence must be documented in the claims file, and if, after making reasonable efforts to obtain named records, they are not able to be secured, provide the required notice and opportunity to respond to the Veteran and his representative.

2.  After completing the directive above, provide the Veteran with an examination to determine the etiology of his heart disease. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

Whether it is at least as likely as not (50/50) that heart disease manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner must also review and discuss the record.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

3.  After completing the directive above, provide the Veteran with an examination to determine the etiology of his hypertension. 

Based upon a review of the relevant evidence, history provided by the Veteran, and sound medical principles, the VA examiner should provide an opinion as to:

Whether it is at least as likely as not (50/50) that a hypertension disability manifested in service or is otherwise causally or etiologically related to the Veteran's military service.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

The examiner must also review and discuss the record.  If the examiner cannot provide the requested opinion without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.

4.  After undertaking any other appropriate development deemed necessary, readjudicate the veteran's heart disease, bilateral knee disability, and hypertension claims.  If the determination remains adverse to the Veteran, he and his representative should be furnished with an SSOC. An appropriate period of time should then be allowed for a response before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


